Citation Nr: 1310410	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  09-49 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a chronic sleep disorder, to include obstructive sleep apnea, and if so, whether entitlement to service connection is warranted.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to February 2005.  He retired after 27 years of service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) that reopened the claim of service connection for a sleep disorder claimed and then denied that claim on its merits.  

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in November 2012.  A copy of the transcript of this hearing has been associated with the Veteran's electronic Virtual VA folder and has been reviewed.  


FINDINGS OF FACT

1.  In an unappealed decision dated in June 2006, service connection for a sleep disorder (claimed as loud snoring) was denied on the basis that there was no in-service or post-service evidence of a current sleep disorder disability.  

2.  The evidence received since the June 2006 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for sleep disorder.  

3.  The Veteran's obstructive sleep apnea is reasonably shown to have had its origins during his extensive period of military service. 





CONCLUSIONS OF LAW

1.  The June 2006 denial of service connection for sleep disorder claimed as loud snoring is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2012).  

2.  The evidence received since the June 2006 rating action is new and material, and the claim for service connection for a sleep disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

3.  Resolving reasonable doubt in favor of the Veteran, his obstructive sleep apnea was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Before addressing the merits, it is noted that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board herein grants in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist as it pertains to this issue, such error was harmless and will not be discussed.

II.  Law and Analysis - New and Material Evidence

In June 2006, the RO denied service connection for sleep disorder, claimed as loud snoring on the basis that there was no evidence of a chronic disability shown by service treatment records or demonstrated by evidence following service.  The Veteran did not appeal the RO's June 2006 adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2012).

In May 2008, the Veteran filed an informal claim, seeking to reopen this matter.  This appeal arises from the RO's December 2008 rating decision that found new and material evidence had been submitted to reopen the claim of entitlement to service connection for a sleep disorder, but that the totality of the evidence failed to support service connection.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237   (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The underlying claim, service connection, may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131 ; 38 C.F.R. § 3.303(a) . Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b) (2012).  However, the Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  The Board notes that sleep apnea is not a chronic condition under 38 C.F.R. § 3.309(a).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312   (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992). 

VA regulation defines "new" as existing evidence not previously submitted. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, as delineated in the above service connection elements. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2012).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117  .

Since the June 2006 rating decision, the RO has received relevant evidence in the form of an April 2008 sleep study that clearly shows that the Veteran now has a diagnosis of severe obstructive sleep apnea.  Newly-received evidence also includes the Veteran's testimony from the November 2012 hearing.  As such, the evidence is new, in the sense that it was not of record when the RO denied the claim.  

As noted above, the claim was essentially denied in June 2006 because the Veteran had not presented evidence of a current disability.  However, the Court of Appeals for Veterans Claims (Court) recently issued a decision stating that new evidence would be considered to be material if it resolved any element that was previously not shown.  Shade v. Shinseki, 24 Vet App 110 (2010).  Thus, the 2008 sleep study is also material because it addresses the fundamental requirements for service connection-namely, evidence of current sleep apnea, overcoming the primary reason the RO previously denied the claim.  Also, the Veteran's recent testimony that he first noticed his loud snoring during military service is material because it addresses the onset of possible relevant symptoms during active duty.  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claim. 

As new and material evidence has been received, the claim for service connection for sleep disorder is reopened.  The Board notes however that "[t]his does not mean that the claim will always be allowed, just that the case will be reopened and [that] the new evidence will be considered in the context of all other evidence for a new determination of the issue."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).

III.  Law and Analysis - Service Connection

The Veteran essentially contends that he had the onset of sleep apnea during service and described its initial manifestations as extreme snoring, fatigue, episodes of apnea, and memory loss.  He also indicated that his snoring was so loud that his spouse had been sleeping in another room for the past seven years.  See VA Form 21-4138 received in May 2008.  Numerous lay statements, submitted by the Veteran's friends and family describe his longstanding history of excessively loud snoring, frequent awakenings, pauses in breathing, and fatigue.  See lay statements from the Veteran's spouse, children, siblings, in-laws, and co-workers dated in June 2008, July 2008, August 2008, September 2008, and June 2009. 

The Veteran has also testified that he did seek out treatment on a few occasions for his snoring, fatigue from the flight surgeon, but that there is no mention of it in his records.  He stated that the flight surgeon might not have reported the symptoms as it would have would have compromised the Veteran's job handling nuclear weapons.  See November 2012 hearing transcript (Tr.) at pages 13-15. 

Service treatment records do not document complaints or findings suggestive of sleep apnea prior to the Veteran's retirement from service in February 2005. 

The post-service evidentiary record in this case shows that severe obstructive sleep apnea syndrome was first diagnosed in April 2008, 3 years after the Veteran's retirement from service.  He was started on CPAP treatment with successful results. 

Review of the medical evidence of record yields conflicting opinions about the relationship of the Veteran's sleep apnea to service.

The Veteran underwent a VA examination in July 2008, to determine the nature and extent of his sleep apnea and to obtain an opinion as to its etiology.  The examiner reviewed the claims file in its entirety and took a detailed history of his service and post-service symptoms.  The Veteran reported that while he had discussed his symptoms with the flight surgeon, those records did not make it into his chart.  He also reported that he had gained quite a bit of weight (50 pounds) after he quit smoking in 2003.  The Veteran reported a significant improvement in his symptoms, particularly his snoring, since starting CPAP treatment.  



The examiner noted that despite the Veteran's reported history of snoring during service, there were no records from service showing he had been seen for it.  
After reviewing the claims file, the VA examiner confirmed the diagnosis of obstructive sleep apnea.  He noted that while snoring is a possible symptom of sleep apnea, it does not cause the disorder.  Moreover not everyone that snores is apneic.  Therefore, the Veteran's sleep apnea is not caused by the snoring /progression of snoring while the Veteran was in the service.  The examiner explained that the Veteran may have been experiencing apenic episodes in service, but to state this with certainty would be based on mere speculation, since as mentioned previously, snoring is not always associated with apnea and there are no medical records from service to support evaluation of snoring by a medical professional making this hard to prove.  

In an October 2009 statement, the Veteran's private physician noted review of the Veteran's available military and retired medical records as well as letters from family and friends.  She indicated that the Veteran had a history of chronic back pain and smoking that had been extensively documented in his medical chart.  She stated that his described symptoms with regard to his sleep apnea may have been attributed to these issues instead of the sleep apnea.  The physician then referred to a May 1983 pulmonary function study, noting that the medical indications for that test were not documented.  Although the test was normal, she apparently found it odd that a physician felt it necessary to evaluate the Veteran's respiratory system.  

The physician then stated that obesity can be a contributing factor in sleep apnea and that since 1987, physicians have noted the Veteran's difficulty with his weight.  Also in 1989, the Veteran was documented to have frequent and severe headaches, a common symptom of sleep apnea.  In the 1980s the Veteran's family and friends first noted his difficulties with apnea and snoring.  The physician also noted that in 2001, the Veteran's blood pressure had increased significantly with no corresponding change in his weight or documentation of any diagnosis to explain this phenomena.  She explained that rapid or resistant blood pressure increase can also be seen in patients with sleep apnea or worsening sleep apnea.  She concluded that it was as likely as not that the Veteran's sleep disorder was due to or was aggravated by his time in the service.  She based her assessment on the physical examination, the Veteran's medical chart, and her training and expertise as a physician.  

The Veteran underwent VA examination in January 2010.  The examiner reviewed the entire claims file, including service treatment records, and summarized the Veteran's history and findings reflected by these records.  Significant physical findings showed the Veteran had a very narrow posterior pharynx with a large tongue.  It was very difficult to see his posterior pharynx and uvula.  It was also noted that the Veteran was obese.  Following the examination, the examiner confirmed the diagnosis of severe obstructive sleep apnea and provided an opinion that the Veteran's various orthopedic disabilities were unlikely to have caused or aggravated his sleep apnea.  He did not otherwise address the possibility of a direct relationship between the Veteran's sleep apnea and his active duty service.  However, the examiner did observe that according to Up-To-Date, an on-line medical reference, there were several risk factors for obstructive sleep apnea including obesity and craniofacial or upper airway soft tissue abnormalities.  Other potential risk factors included heredity, smoking, and nasal congestion.  It was also reported that most patients with obstructive sleep apnea were males between the ages of 18 and 60, with the physical examination frequently normal, except for obesity and/or a crowded oropharyngeal airway.

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although sleep apnea was not diagnosed until three years after the Veteran retirement from service, the Board is satisfied that it cannot be clearly disassociated from his military service.  

The Board acknowledges that in the December 2008 VA examination report the examiner opined that the Veteran's current sleep apnea was not related to military service essentially due to the lack of in-service evidence of sleep apnea.  The conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the VA examiner diagnosed obstructive sleep apnea, but was unable to establish its cause/etiology without resorting to mere speculation.  In the rationale for this statement, the examiner stated that the Veteran's service treatment records were silent for complaints suggestive of sleep apnea.  Thus, this examiner, in part, relied on the lack of documented service treatment for sleep apnea to support the negative opinion and speculative statement.

The Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.   Simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was held to be inadequate.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, the December 2008 opinion, while not discounted entirely, is entitled to a lesser degree of probative weight. 

On the other hand, the October 2009 private opinion, indicating that the Veteran's sleep apnea is related to service, to be both probative and persuasive.  That opinion was based on a thorough examination of Veteran and pertinent service treatment records and was supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Indeed, the private physician pointed to several factors in the service treatment records, which supported her conclusion that the initial onset of the Veteran's sleep apnea occurred during his active service.

Moreover, the Veteran, his spouse, and his children have offered competent and credible statements regarding the onset of his sleep apnea during service.  They are all competent to testify as to observable symptoms such as snoring, gasping for air and apnea.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  In this case, the Board finds that their lay assertions of the Veteran having manifestations due to the sleep apnea in service are credible and sufficient to establish the onset of symptoms to the time he was serving on active duty.  Further, while not outcome determinative, there is probative value to the Veteran's testimony that the symptoms he experienced during service have continued until he sought treatment and was diagnosed with sleep apnea (assertions that he is competent to make).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Here, there is no adequate reason to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Based on the totality of the evidence, the benefit of the doubt is resolved in the Veteran's favor and the Board finds that the Veteran's current sleep apnea was incurred during his military service.  Accordingly service connection for obstructive sleep apnea is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a chronic sleep disorder, to include obstructive sleep apnea, is reopened.

Service connection for obstructive sleep apnea is granted.



____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


